IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20986
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SENEKA WILLIAMS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-209-1
                      --------------------
                        October 16, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Seneka Williams challenges his convictions and sentences for

possession of cocaine and cocaine base with intent to distribute.

He contends that the district court erred in denying his motions

to suppress the evidence obtained during his warrantless arrest

and during a search of an apartment.   Williams has failed to show

that the arrest was not based on probable cause.   See United

States v. Ramirez, 145 F.3d 345, 352 (5th Cir.), cert. denied,

525 U.S. 1046 (1998).   He has also failed to show that evidence

obtained in the search of the apartment was not admissible under

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20986
                               -2-

the independent source doctrine.   See United States v. Restrepo,

966 F.2d 964, 968-72 (5th Cir. 1992).

     Williams also asserts that the district court abused its

discretion in denying his request for a reduction in sentence

based upon acceptance of responsibility.   He has not shown that

his challenges to the admissibility of evidence were not related

to factual guilt and were in fact purely legal issues.   See

U.S.S.G. § 3E1.1, comment. (n.2); United States v. Maldonado, 42
F.3d 906, 913 (5th Cir. 1995).   Williams’s convictions and

sentences are AFFIRMED.